Citation Nr: 0102732	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-23 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether termination of additional compensation effective 
April 1, 1995, paid to the veteran on behalf of his stepson 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination of 
the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that during the course of this appeal, the 
veteran has essentially challenged the amount, and requested 
waiver, of the overpayment created as a result of the 
termination of compensation on behalf of his stepson.  As 
this issue has not been adjudicated by the RO, it is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran was in receipt of additional compensation for 
his dependent stepson.

2.  In late March 1995, the veteran's stepson withdrew from 
college and left the residence of the veteran.  

3.  The RO terminated the stepson's share of the veteran's VA 
compensation benefits effective April 1, 1995. 


CONCLUSION OF LAW

The decision to terminate the stepson's share of the 
veteran's compensation as of April 1, 1995, under applicable 
VA regulations is correct.  38 C.F.R. §§ 3.57, 3.503, 3.667 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "child" of the veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years, or who is a member of the veteran's 
household or was a member of the veteran's household at a 
time of the veteran's death, or an illegitimate child; and 
(1) who is under the age of 18 years; or (2) who, before 
reaching the age of 18 years, becomes permanently incapable 
of self-support; or (3) who, after reaching the age of 18 
years and until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  
38 C.F.R. § 3.57.

A child is considered to be in school during a vacation or 
other holiday period if he or she was attending school at the 
end of the preceding school term and resumes attendance, 
either at the same or a different approved school, at the 
beginning of the next term.  If an award has been made 
covering a vacation period, and the child fails to commence 
or resume, school attendance benefits will be terminated the 
date of last payment or last day of the month preceding the 
date of failure to pursue the course, whichever, is the 
earlier.  38 C.F.R. § 3.667(b).  Where benefits have been 
authorized based upon school attendance and it is shown that 
during a part or all of that period, the child was pursuing a 
different course in the same school or a course in a 
different school, payments previously made will not be 
disturbed if the course is approved.  38 C.F.R. § 3.667(d).

In pertinent part, 38 C.F.R. § 3.503 states that the 
effective date of discontinuance of pension, compensation, or 
dependency and indemnity compensation to or for a child, or 
to or for a veteran or surviving spouse on behalf of such 
child, will be the earliest of the dates stated in this 
section.  Where an award is reduced, the reduced rate will be 
payable the day following the date of discontinuance of the 
greater benefit.  (1) Age 18 (or 23) (38 U.S.C. 5112(a); § 
3.57).  Day before 18th (or 23rd birthday)  (5) school 
attendance. See 3.667.  (6)  Stepchild no longer member of 
veteran's household (§ 3.57).  Last day child was a member of 
household.

A review of the record demonstrates that in a March 1996 
statement in support of claim, received at the RO on April 1, 
1996, the veteran requested that his stepson, R. L., be 
removed from his VA compensation check.  The veteran 
indicated that he had contacted the VA by phone and asked 
that his stepson be dropped but was told that the VA could 
not go on his word alone.  The veteran noted that he was told 
that he had to get a paper from the school.  He stated that 
the school would not give him any information without his 
stepson's written permission.  He noted that his stepson was 
in Pennsylvania and that he had been able to get ahold of 
him.  He reported that [redacted] dropped out of school in March 
1995.  The veteran requested that the VA calculate 
overpayment as of six months prior to the date of the letter 
as he had tried to get the payment stopped but was informed 
that he could not do that.  

In April 1996, the RO indicated that it had received the 
veteran's March 1996 statement.  The RO noted that since the 
veteran's stepson was no longer in school and as the veteran 
had stated that his stepson had left school in March 1995, 
the removal of his stepson for compensation purposes was as 
of April 1, 1995.  

In his June 1996 notice of disagreement, the veteran 
indicated that he was being unfairly overcharged for 
approximately six months.  He noted that he called the VA 
office in Phoenix on September 27, 1995, to inform the VA 
that his stepson was no longer in school.  The veteran 
indicated that he asked the VA counselor to immediately 
remove his stepson from his VA compensation check but was 
told that he could not do that until he furnished the VA with 
an attendance form from his stepson's school.  

The veteran noted that on September 29, 1995, he went to the 
enrollment office at the college that his stepson previously 
attended and spoke to an individual about trying to have his 
stepson removed from his VA check.  The veteran indicated 
that he could not obtain any information and was told that if 
VA needed any forms from his stepson that hey had to 
personally ask him.  The veteran stated that his stepson was 
living with his father in Pennsylvania at that time and that 
due to his location, the school's rule for him to personally 
obtain this information was highly impossible.  The veteran 
noted that he then personally went to the Phoenix RO with a 
handwritten request and that they responded accordingly.

The veteran noted that shortly after his September 1995 phone 
call, there was a cost of living increase in his VA check and 
that since his VA check was direct deposited he was unaware 
of any increase.  He noted that it seemed that his check 
amount never increased and he figured that VA had removed his 
stepson and added the increase at the same time.  He 
indicated that only after further investigation did he 
discover that VA had not removed his stepson.  The veteran 
stated that he had made an honest effort to have his stepson 
removed and that his first call to VA on September 27, 1995, 
should be the date used for notification to VA for removal of 
his stepson as a dependent.  The veteran requested that the 
VA reduce the amount he owed by six months.

In his June 1996 substantive appeal, the again indicated that 
he was being charged for an overpayment for six months more 
than he should have been.  The veteran again stated that he 
had called six months earlier and was told that he needed to 
submit the correct information in writing but that the 
college would not give him any information about his stepson.  

In a July 2000 statement in support of claim, the veteran 
indicated that his son left his home in late March 1995 and 
moved to Pennsylvania.  

VA laws and regulations specifically call for termination of 
compensation on behalf of dependents upon the occurrence of 
specific events.  38 C.F.R. § 3.503 states that the effective 
date of discontinuance of pension, compensation, or 
dependency and indemnity compensation to or for a child, or 
to or for a veteran or surviving spouse on behalf of such 
child, will be the date of discontinuance of school 
attendance or the last day that the child was a member of the 
household.  In the present case, the veteran's stepson left 
both college and the veteran's home in late March 1995 to 
live with his father in Pennsylvania.  The veteran has not 
disputed these facts.  Thus, as a matter of law, termination 
of additional compensation for the veteran on behalf of his 
stepson, effective April 1, 1995, was warranted. 

As noted above, the Board has referred the veteran's request 
for a waiver of overpayment to the RO for appropriate action.  
This decision in no way impacts upon the veteran's request 
for a waiver of overpayment. 


ORDER

Additional compensation on behalf of the veteran's stepson 
was properly terminated on April 1, 1995. 




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

